DETAILED ACTION
This is an Office action based on application number 14/014,996 filed 30 August 2013. Claims 1, 3-4, 6-10, 26-28, and 30-33 are pending. Claims 8-9 are withdrawn from consideration due to Applicant’s election. Claims 2, 5, 11-25, and 29 are canceled.
Amendments to the claims, filed 12 October 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(a) rejection of 26 and 33, made of record in the Office action mailed 10 July 2020, page 3, paragraphs 7-8, is withdrawn due to Applicant’s amendments and reconsideration of the claimed limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, 6-7, 10, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Scarso et al. (US Patent Application Publication No. US 2009/0220778 A1) (Scarso) in view of Ito et al. (US Patent Application Publication No. US 2010/0136484 A1) (Ito).

Regarding instant claims 1, 3-4, and 30-31, Scarso discloses a glass sheet having a coating provided on a surface thereof, wherein the coating comprises a first layer comprising an enamel (Claim 1) having a thickness of 5 to 120 µm (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Scarso discloses that said enamel comprises a powder made of a glass frit and pigments, and a medium, wherein the medium contains curable organic elements (page 2, paragraph [0017]). Scarso’s coating provided on the surface of the glass sheet is construed to meet the requisite single layer coating of the claim.
	Scarso does not explicitly disclose the specific coating composition of the claims.
	However, Ito discloses a photosensitive paste comprising a 20-80 wt% glass frit, 5-20 wt% of an organic binder, 3-12 wt% of a polymerizable monomer, 0.1-10 wt% of a photopolymerization initiator, 5-20 wt% of an organic solvent, and 5-20 wt% of a pigment (page 2, paragraphs [0020-0025]). Ito further discloses the organic solvent has sufficiently high volatility to be able to evaporate when a dispersion of the photosensitive paste is applied (page 3, paragraph [0050]). Ito further discloses that a process wherein the photosensitive paste is applied to a glass substrate, dried, and exposed to UV rays (page 6, paragraphs [0102-0106]), wherein exposure of the disclosed organic compounds is construed to cure the organic compounds.
	Within the scope of Ito, there exists an embodiment of a photosensitive paste composition comprising 80 wt% glass frit, 5 wt% pigment, 5 wt% organic binder, 3 wt% polymerizable monomer, 0.1 wt% polymerization initiator, and 6.9 wt% solvent. The entirety of the 6.9 wt% solvent is construed to evaporate after application of the prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the paste composition comprising a glass frit and organic material of Ito as the enamel coating of Scarso. The motivation for doing so would have been that Ito meets the need of a coating comprising glass frit, pigments, and a curable medium desired by Scarso. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).

Regarding instant claims 6-7, Ito further discloses the photosensitive paste has a glass frit content of 20-80 wt% (page 2, paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Ito further discloses that the glass powder (glass frit) is a Zn-B based glass powder (pages 2-3, paragraph [0032; 0035]).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 10, Scarso further discloses the glass sheets are heat treatable glass sheets, which means that the lacquered glass sheets are adapted to undergo thermal tempering and/or thermal hardening (page 1, paragraph [0011]).

Regarding instant claim 28, Ito further discloses the pigment is a black pigment selected from chromium-copper-cobalt oxides (page 3, paragraph [0055]).

Regarding instant claim 32, the prior art combination discloses the coating composition comprising the organic material comprising the organic polymer and the organic solvent, the pigment and the glass frit, as cited in the rejections above, without mention of additional ingredients necessary for the composition to perform its intended use. Additionally, any other components present in the composition of the prior art can be considered to be part of the claimed “organic material comprising the organic polymer and the organic solvent” since the content of the organic material is open-ended due to the use of “comprising” as a transitional phrase. See MPEP 2111.03(I).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarso in view of Ito as applied to claim 1 above, and further in view of Pieters et al. (WIPO International Publication No. WO 2011/051459 A1 with US Patent Application Publication No. US 2012/0196099 A1 used for citation purposes) (Pieters).

Regarding instant claim 26, Scarso in view of Ito discloses the coating composition as cited in the rejection of claim 1, above, but does not disclose the specific content of polyolmelamine.
	However, Pieters discloses a glass sheet comprising a coating of enamel comprising an organic material (Claim 1). Pieters teaches that at least the presences of the organic material may provide advantageous mechanical resistance properties before heat treatment (page 1, paragraph [0009]). Pieters further dislcoses that the preferred organic materials are polyol and melamine (page 2, paragraph [0019]), wherein the combination of a polyol and melamine is construed to read on the claimed polyolmelamine because the claim does not explicitly require a singular polymer comprising polyol and melamine moieties.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to add the polyol and melamine of Pieters to the coating composition of Scarso in view of Ito. The motivation for doing so would have been that the polyol and melamine of Pieters contributes to the mechanical resistance properties of the coating before heat treatment, which is desired by Scarso. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Pieters with Scarso in view of Ito to obtain the invention as specified by the instant claims.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Scarso in view of Ito as applied to claim 1 above, and further in view of Beunet et al. (US Patent Application Publication No. US 2003/0148868 A1) (Beunet).

Regarding instant claim 27, Scarso in view of Ito discloses the coating composition comprising the pigment, as cited above. Ito further discloses the paste of the invention is used to make a white electrode (page 5, paragraph [0083]).
	Scarso in view of Ito does not explicitly disclose the titanium oxide pigment.
	However, Beunet discloses an enamel composition comprising finely divided glass particles, finely divided pigment particles, and an organic binder (Claim 1). Beunet further discloses that white enamel compositions are obtained by the addition of titanium oxide, which, in addition to providing coloration, imparts good abrasion resistance to the final composition (page 3, paragraph [0040]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, it would have been obvious to use titanium oxide as the pigment in the coating composition of Scarso in view of Ito. The motivation for doing so would have been to produce the desired white pigment while also imparting abrasion resistance.
	Therefore, it would have been obvious to combine Beunet with Ito to obtain the invention as specified by the instant claims.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Scarso in view of Ito and Pieters.

Regarding instant claim 33, Scarso discloses a glass sheet having a coating provided on a surface thereof, wherein the coating comprises a first layer comprising an enamel (Claim 1) having a thickness of 5 to 120 µm (Claim 12); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Scarso discloses that said enamel comprises a powder made of a glass frit and pigments, and a medium, wherein the medium contains curable organic elements (page 2, paragraph [0017]).
	Scarso does not explicitly disclose the specific coating composition of the claim.
	However, Ito discloses a photosensitive paste comprising a 20-80 wt% glass frit, 5-20 wt% of an organic binder, 3-12 wt% of a polymerizable monomer, 0.1-10 wt% of a photopolymerization initiator, 5-20 wt% of an organic solvent, and 5-20 wt% of a pigment (page 2, paragraphs [0020-0025]). Ito further discloses the organic solvent has sufficiently high volatility to be able to evaporate when a dispersion of the photosensitive paste is applied (page 3, paragraph [0050]). Ito further discloses that a process wherein the photosensitive paste is applied to a glass substrate, dried, and exposed to UV rays (page 6, paragraphs [0102-0106]), wherein exposure of the disclosed organic compounds is construed to cure the organic compounds.
	Within the scope of Ito, there exists an embodiment of a photosensitive paste composition comprising 80 wt% glass frit, 5 wt% pigment, 5 wt% organic binder, 3 wt% polymerizable monomer, 0.1 wt% polymerization initiator, and 6.9 wt% solvent. The entirety of the 6.9 wt% solvent is construed to evaporate after application of the composition but prior to curing. By subtracting the amount of organic solvent, the total prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Additionally, Pieters discloses a glass sheet comprising a coating of enamel comprising an organic material (Claim 1). Pieters teaches that at least the presences of the organic material may provide advantageous mechanical resistance properties before heat treatment (page 1, paragraph [0009]). Pieters further dislcoses that the preferred organic materials are polyol and melamine (page 2, paragraph [0019]), wherein the combination of a polyol and melamine is construed to read on the claimed polyolmelamine because the claim does not explicitly require a singular polymer comprising polyol and melamine moieties.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the paste composition comprising a glass frit and organic material of Ito as the enamel coating of Scarso. The motivation for doing so would have been that Ito meets the need of a coating comprising glass frit, pigments, and a curable medium desired by Scarso. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(a) rejection of record, the rejection is withdrawn.
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant primarily traverses the combination of Ito with Scarso. Specifically, Applicant alleges that the combination uses impermissible hindsight reasoning by using Applicant’s own invention as a template.
	Applicant’s argument is unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as discussed above, one of ordinary skill would have been motivated to use the composition of Ito because it meets the need of a coating comprising glass frit, pigments, and a curable medium desired by Scarso, and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).

Applicant further traverses the disclosure of Scarso. Specifically, Applicant asserts that Scarso requires a coating having a first and second layer that allows for handling and transporting without causing the coating to peel or to be damaged at the boarders of the cutting line.
	Applicant’s argument is unpersuasive. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP §2111.03(I). In the instant case, the claims recite a heat treatable coated article comprising a glass substrate and a single coating layer directly on a major surface of the glass substrate. As cited in the prior art rejection, the prior art combination positively recites the layer directly contacting the glass substrate. The additional layer disclosed by Scarso is not excluded by the transitional phrase “comprising”.

Applicant further traverses the disclosure of the Ito reference. Specifically, Applicant points to Scarso as disclosing a photosensitive paste that is capable of providing fine patterns and is not concerned with forming a coating that also exhibits minimal damage during handling and transporting. Therefore, Applicant contends that one of ordinary skill in the art would not consider utilizing the composition of Ito within the coating of Scarso.
	Applicant’s argument is unpersuasive. As cited above, Scarso merely requires an enamel coating layer comprising a powder made of glass frit and pigments, and a medium, wherein the medium contains curable organic elements. Ito, as cited above, meets all the limitations required of the enamel layer desired by the Scarso reference; therefore, one of ordinary skill in the art would be motivated to simply replace one enamel layer for the other because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).

Applicant further argues that the prior art combination fails to teach the requisite thickness. Specifically, Applicant contends that Scarso only discloses the thickness of the first layer, once dried and before heat treatment, whereas the claims require the coating having a particular thickness once cured.
	Applicant’s argument is unpersuasive. Applicant has not provided persuasive evidence or an articulated argument that the thickness of the coating layer would 

Applicant goes on to argue that the Ito reference does not disclose the requisite thickness. Specifically, Applicant points out that Ito forms a single layer structure with a thickness of from 4.5 to 5.0 µm, which is much less than the minimum of 40 micrometers as presently claimed.
	Applicant’s argument is unpersuasive. In response to applicant's argument that the thickness of Ito is much less than that of the claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Ito is not relied upon to disclose the requisite coating and Applicant has not provided persuasive evidence and arguments that the thickness of Ito is critical for the composition to perform its intended use or that deviating from the disclosed thickness would render the composition inoperable for its intended use.

Applicant further repeats arguments that Scarso discloses the presence of two layers.
	Applicant’s argument is unpersuasive. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP §2111.03(I). In the instant case, the claims recite a heat treatable coated article comprising a glass substrate and a single coating layer directly on a major surface of the glass substrate. As cited in the prior art rejection, the prior art combination positively recites the layer directly contacting the glass substrate. The additional layer disclosed by Scarso is not excluded by the transitional phrase “comprising”.

Applicant further argues that the prior art references fail to disclose the requisite polyolmelamine. First, Applicant contends that polyolmelamine is an organic polymer formed from a polyol and a melamine and not simply a mixture of a polyol and a melamine. Further, Applicant argues that Pieters discloses a long list of organic materials, and neither Ito nor Pieters provides motivation for selecting a single organic polymer made from a polyol and a melamine.
	Applicant’s argument regarding the claimed polyolmelamine are unpersuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I). In the instant case, the argument that the term “polyolmelamine” specifically refers to a polymer formed from a polyol and a melamine is not supported by evidence. Further, as discussed above, Pieters discloses that an organic material comprising a polyol and a melamine is a preferred embodiment, which would motivate one of ordinary skill in the art to at least 
	Applicant’s attention is further drawn to the examples within the prior art wherein it is disclosed that coatings comprising melamine polyols are produced from at least a blend of a melamine and a polyol (see Claim 1 of US Patent No. 8,048,970 B2 to Yahkind et al.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796